DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on October 6, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related such that a search for one would encompass all claims and therefore pose not serious burden.  
This is not found persuasive because even though inventions are related the claims are directed to two inventions that fall in two different classes, which require different searches.  The examination burden arises because searching for the composition for straightening hair does not necessarily encompass the aspects of the methods of using such compositions recited in the claims and disclosed in the application.  Furthermore this case is a US national stage application of a PCT application, regarding which burden is not the overriding criteria.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

In view of the art cited below (Baum), the species election requirement is hereby withdrawn.  Claims 1-13 are treated on the merits in this action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite “possibly hydrolyzed” proteins, e.g., “possibly hydrolyzed wheat protein”.  A protein is either hydrolyzed or not.  Therefore what is meant by “possibly hydrolyzed”, i.e., whether it is different than a protein in a native state, and if so, how, is unclear. 
For the purposes of examination now this claim term is construed as protein fraction, including amino acids and oligopeptides from protein hydrolysis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends from claim 4.  Claim 5 recites “creatine, keratin”, whereas claim 4 recites “possibly hydrolyzed creatine, possibly hydrolyzed keratin”.  To the extent that “possibly hydrolyzed” is in any way limiting (the term is determined indefinite—see rejection above), “creatine, keratin” are broader in scope than “possibly hydrolyzed creatine, possibly hydrolyzed keratin”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Baum (US 2013/0340785).
Regarding claims 1-8, Baum teaches an example (Example 1, para.0089; see title; abstract; paras. 0008-11, 0023, 0028-0029, 0039, 0053-54, 0068; claims 1-29) hair straightening formulation comprising the following:
glutamine, glycine, and other amino acids in instant claims 2 and 3;
keratin protein fraction and silk amino acids;
alcohols such as cetyl alcohol and propylene glycol; and 
oils of buriti and coconut.
Baum expressly teaches other proteins such as hydrolyzed soy protein and others in claims 4 and 5 (para.0059), alcohols such as ethanol (paras.0060, 0065), and vegetable oils such as those in claim 8 (para.0064).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 6871652).
Regarding claims 1-8 and 10-13, Mueller teaches compositions for shaping keratin fibers, including “to straighten curly hair” using a multiphase preparation that is mixed into a homogeneous system before application to hair (col.1 ll.44-45, col.2 ll.1-6, col.5 ll.26-37, 58-67; see title; abstract; col.6 l.63-col.7 l.4 ).  The preparation comprises an aqueous phase and a non-aqueous phase in a ratio of 1:1, i.e., 50% each (col.2 ll.35-41, 51-65, col.5 ll.3-8).  The non-aqueous phase comprises vegetable oils such as those in claim 8 (col.2 l.66-col.3 l.24) and/or at least one alcohols such as those in claims 6 and 7 (col.4 ll.33-col.5 l.2, col.5 ll.58-67, col.10 ll.40-41).  An aqueous reducing composition comprises a reducing agent such as cysteine and other amino acids in claims 2 and 3 are present in the aqueous phase (abstract; col.6 ll.1-6, 39-48) with protein hydrolyzates such as those in claims 4 and 5 (col.7 ll.21-55).  

However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare such a composition because Mueller teaches a composition in two phases (Example 2, Neutral Wave Lotion, col.11 ll.45-67), comprising ammonium thioglycolate, collagen (Kollaplex®), propylene glycol, and, soybean and avocado oils, and further teaches that cysteine, like ammonium thioglycolate, is another suitable reducing agent (col.6 ll.1-6).  Substituting equivalents known for the same purpose, where the equivalency has been recognized in the prior art, presents strong evidence of obviousness; an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  MPEP §2144.06 (II) (citations omitted).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US 2013/0340785) in view of Carson (US 2014/0302101).
Baum does not specifically teach using broccoli seed oil as recited in claim 9.
Carson is drawn to hairstyle holding products and teaches broccoli seed oil as a useful natural oil for hair style holding formulations (title; abstract; paras. 0012, 0037; claim 5).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baum and Caron        and use broccoli seed oil in Baum’s hair straightening compositions as recited in instant claim 9. The skilled person would have been suggested to do so because both references are drawn to hair styling compositions, Baum teaches that various plant oils are suitable (para.0064), and Caron teaches broccoli seed oil is another suitable alternative oil to the plant oils that Baum expressly 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615